     Case 15-23234-JAD                        Doc 129        Filed 11/19/20 Entered 11/19/20 12:07:02                       Desc Main
                                                            Document      Page 1 of 2
Fill in this information to identify the case:
  Debtor 1 Natalie A. Schirripa aka Natalie A. Schirripa-Decker fka Natalie A. Schirripa-Shain
  (Spouse, if filing)

  United States Bankruptcy Court for the WESTERN District of Pennsylvania


  Case number 15-23234 JAD




 Form 4100R
 Response to Notice of Final Cure Payment                                                                                               10/15

 According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.



  Part 1:      Mortgage Information


   Name of creditor:Legacy Mortgage Asset Trust 2019-GS4                                                        Court claim no. (if known): 1



   Last 4 digits of any number you use to identify the debtor’s account:                    7046
   Property address: 118 Hastings Avenue
                           Number                 Name

                           Oakdale,       PA      15071
                           City,      State       Zip




  Part 2:      Prepetition Default Payments

    Check one:

    Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim.’

    
     Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date              $
        of this response is:


  Part 3:      Postpetition Mortgage Payment

    Check one:

    Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of
        the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

        The next postpetition payment from the debtor(s) is due on:                      1/1/2021

    
     Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5)
        of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
        Creditor asserts that the total amount remaining unpaid as of the date of this response is:
        a. Total postpetition ongoing payments due:                                                                        (a)   $
        b. Total fees, charges, expenses, escrow, and costs outstanding:                                               +   (b)   $

        c. Total. Add lines a and b.                                                                                       (c)   $
        Creditor asserts that the debtor(s) are contractually
        obligated for the postpetition payment(s) that first became                     _/          /
        due on:                                                                         MM / DD     / YYYY


 Form 4100R                                                  Response to Notice of Final Cure Payment                                  page 1
    Case 15-23234-JAD                          Doc 129              Filed 11/19/20 Entered 11/19/20 12:07:02                            Desc Main
                                                                   Document      Page 2 of 2
             Debtor(s)       Natalie A. Schirripa                                              _          Case number (if known): 15-23234
                              JAD
                               First Name            Middle Name        Last Name




                             Itemized Payment History
Part 4:


  If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
  debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
  the creditor must attach an itemized payment history disclosing the following amounts from the date of the
  bankruptcy filing through the date of this response:
   all payments received;
   all fees, costs, escrow, and expenses assessed to the mortgage; and
   all amounts the creditor contends remain unpaid.




Part 5:      Sign Here


  The person completing this response must sign it. The response must be filed as a supplement to the creditor’s
  proof of claim.

  Check the appropriate box::

  
   I am the creditor.
  I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this response is true and correct
 to the best of my knowledge, information, and reasonable belief.
 Sign and print your name and your title, if any, and state your address and telephone number if different
 from the notice address listed on the proof of claim to which this response applies.

 /s/Brian C. Nicholas Esquire – Atty. ID. 317240
                                                                                                        Date     11/19/2020
                 Signature




 Print                                                                                                         Title: Attorney   for Creditor   _
                 FirstNicholas
           Brian C.   Name                           Middle Name        Last Name




 Company         KML Law Group, P.C.                                                      _



 If different from the notice address listed on the proof of claim to which this response applies:



 Address         701                        Market Street, Suite 5000                     _
                 Number                     Street

                 Philadelphia,                                        PA            19106
                 City                                                   State       ZIP Code




 Contact phone                                                                                                 Email

                             201-549-5366                                                                              bnicholas@kmllawgroup.com




Form 4100R                                                         Response to Notice of Final Cure Payment                                     page 2
